                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8
     GENE PALMER,
9
                   Plaintiff,
10                                                      Case No. 2:19-cv-00961-RAJ
            v.
11                                                      ORDER GRANTING MOTION
     TIENNEY MILNOR, HER HUSBAND                        FOR LEAVE TO AMEND
12
     AND THEIR MARITAL COMMUNITY,
13   MELANIE TRATNIK, HER HUSBAND
     AND THEIR MARITAL COMMUNITY,
14   STATE OF WASHINGTON, OFFICE OF
15   ATTORNEY GENERAL, DEPARTMENT
     OF LABOR AND INDUSTRIES,
16   LABORERS’ INTERNATIONAL UNION
     OF NORTH AMERICA LOCAL 292,
17
     AND DISTRICT COUNCIL OF
18   LABORERS WASHINGTON AND
     NORTHERN IDAHO,
19
                   Defendants.
20
21
22          The matter comes before the Court on Plaintiff’s motion to amend. Dkt. # 22.
23          Amendment to pleadings is governed by Federal Rule of Civil Procedure 15(a).
24   Rule 15(a) “provides that a party’s right to amend as a matter of course terminates 21 days
25   after service of a responsive pleading or 21 days after service of a motion under Rule 12(b),
26   (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1)(B). “In all other cases, a party
27   may amend its pleading only with the opposing party’s written consent or the court’s leave.
28   ORDER – 1
1    The court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). “In
2    exercising this discretion, a court must be guided by the underlying purpose of Rule 15 to
3    facilitate a decision on the merits, rather than on the pleadings or technicalities.” Roth v.
4    Garcia Marquez, 942 F.2d 617, 628 (9th Cir. 1991); United States v. Webb, 655 F.2d 977,
5    979 (9th Cir. 1981). Further, the policy of favoring amendments to pleadings should be
6    applied with “extreme liberality.” DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 186
7    (9th Cir. 1987).
8           Having considered the Rule 15 factors, the Court GRANTS Plaintiff’s motion to
9    amend. The Court orders that Plaintiff comply with the format requirements set forth in
10   Fed. R. Civ. P. 10(b) and Local Civil Rule 10(e), including fully numbering the paragraphs
11   in the Amended Complaint and the use of numbered paper. Plaintiff’s Amended Complaint
12   shall be filed no later than 21 days following this order. Having granted Plaintiff leave to
13   amend, the Court DENIES as moot Defendants’ motion to dismiss (Dkt. # 24) and
14   Plaintiff’s motion for an extension of time (Dkt. # 27).
15
            DATED this 31st day of March, 2020.
16
17
18
                                                       A
                                                       The Honorable Richard A. Jones
19
                                                       United States District Judge
20
21
22
23
24
25
26
27
28   ORDER – 2
